Exhibit 99.5 DBS SATELLITE SERVICES (1998) LTD. CONDENSED INTERIM FINANCIAL STATEMENTS MARCH 31, 2013 The information contained in these financial statements constitutes a translation of the financial statements published by the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version and the only one having legal effect.This translation was prepared for convenience purposes only. DBS Satellite Services (1998) Ltd. Condensed Interim Financial Statements as at March 31, 2013 Contents
